* Corpus Juris-Cyc. References: Appeal and Error, 4CJ, p. 923, n. 86; Evidence, 22CJ, p. 183, n. 11, 12, 13, 20, 21; Trial, 38 Cyc, p. 1838, n. 2; p. 1840, n. 6.
Appellee, Jennings Furniture Company, brought this action in the circuit court of Coahoma county, against appellant S.G. Salter, under sections 3079 to 3081, inclusive, Code of 1906 (Hemingway's Code, sections 2436 to 2438, inclusive), to establish a purchase-money lien on a lot of household furniture that appellant, S.G. Salter, had bought from the appellee.
There was a trial and verdict and judgment for appellee, from which judgment appellants, Salter and the surety on his forthcoming bond, United States Fidelity  Guaranty Company, prosecute this appeal.
The writ of seizure authorized by statute was issued and levied by the sheriff on the property in question. In *Page 199 
his return, as required by statute, the sheriff valued the property. The appellant Salter gave a forthcoming bond for the property with appellant United States Fidelity  Guaranty Company as surety thereon. In order to render a valid verdict and judgment against the obligor on the forthcoming bond, it was necessary that the value of the property seized under the writ be shown. Appellants contend that the court erred in not granting appellants a new trial on the ground that the value of the property as fixed by the jury in their verdict was unsupported by the evidence in the case. The following is deemed a sufficient statement of the case to develop that question:
The sheriff, in his return, valued the property seized at one thousand one hundred forty-nine dollars. The property consisted of a lot of household furniture bought by appellant from appellee in 1920, for which appellant agreed to pay three thousand fifteen dollars. At the time this action was begun, the furniture had been in use about three years. Salter testified that at the time of the levy upon the furniture and the giving of the forthcoming bond it was worth only from five hundred to six hundred dollars. He further testified, however, at some length, with reference to other facts and circumstances which had a bearing on the value of the furniture. He testified that the furniture was bought new from appellee in 1920; that it had been used since that time, and described its condition, and stated that the market value of such furniture new, at the time of the trial, was less than its market value when purchased. There was other evidence as to the appearance and condition of the furniture.
The jury, in their verdict, fixed the value of the furniture at one thousand four hundred ninety-seven dollars. The sheriff's return, as stated, showed the value at one thousand one hundred forty-nine dollars, while the appellant Salter testified that, in his opinion, it was not worth more than from five hundred to six hundred dollars. *Page 200 
On motion for a new trial, the court ordered that appellee remit the amount of the judgment, fixing the value of the property in accordance with the verdict of the jury, down to the amount of one thousand one hundred and forty-nine dollars, the value fixed by the sheriff in his return, otherwise a new trial would be granted. Thereupon appellee entered a remittitur, and the motion for new trial was overruled, and the judgment was amended so as to fix the value of the property at one thousand one hundred and forty-nine dollars, the value fixed in the sheriff's return, instead of at one thousand four hundred seventy-nine dollars, the value fixed by the jury in their verdict. Appellants argue, with a good deal of force and reason, that the action of the court was erroneous and harmful to appellants, and because thereof they are entitled to a reversal of the judgment.
Many elements enter into the value of personal property. This is especially true of personal property that has not such a stable value as that its value is quoted daily in the markets of the country, and this is true, in a very large sense, of used or secondhand personal property. The evidence of the original cost of such property, its usefulness and appearance in its present condition, are important elements of its value. 22 C.J. sections 134 and 135, pp. 182 and 183. The value of such property is a matter of opinion based on evidence of its condition and usefulness as well as appearance. Its value may be shown by nonexpert testimony; its value is a matter that necessarily comes within the knowledge of a great number of people; it does not require expert knowledge. No witness is competent to testify positively that such property is worth so many dollars as might be testified to with reference to personal property having a fixed market value and daily quoted in the markets. In addition to the evidence of witnesses, the jury had the right to apply their own knowledge of such matters, acquired by experience and observation. They had the right to use such knowledge along with the evidence in *Page 201 
the case, and deduce from the whole their judgment as to the value of the property. Only about three years before this action was begun, appellant Salter bought the furniture from appellee at a cost of three thousand fifteen dollars. We are of opinion that, under the evidence, the jury, in fixing the value of the property, were not bound down to any sum fixed by the witnesses. They had the right to consider the value fixed in the sheriff's return, along with the value fixed by the appellant Salter, in connection with the evidence as to the condition and appearance of the furniture, and their own knowledge, gained from experience and observation, and deduce from the whole, what, in their judgment, was the value at the time of its seizure and the execution of the forthcoming bond. We think, so viewing the evidence, that the jury was justified in discarding the value fixed in the sheriff's return, as well as that fixed by the appellant Salter in his testimony, and in fixing the greater amount which they did in their verdict.
It follows from these views that the court in reducing the judgment from the sum fixed by the jury to that fixed by the sheriff in his return was without harm to appellants. On the contrary, it was favorable to them, and therefore they have no right to complain.
We are of opinion that appellants' other contentions are without merit, and are not of sufficient gravity to call for a discussion by the court.
Affirmed.